- Prepared by EDGARX.com For additional information contact Robert E. Krimmel Chief Financial Officer 380-8257 FIRST FARMERS AND MERCHANTS CORPORATION REPORTS FIRST QUARTER NET INCOME OF $2.6 MILLION, OR $0.55 PER COMMON SHARE COLUMBIA, Tenn. (April 19, 2016) – First Farmers and Merchants Corporation (“First Farmers” or the “Company”), the holding company for First Farmers and Merchants Bank (the “Bank”), today announced unaudited financial results for the quarter ending March 31, 2016. Key highlights of First Farmers’ results for the first quarter of 2016 include: Net income of $2.59 million or $0.55 per common share, up 14% from $2.27 million or $0.48 per common share for the previous quarter, but down from $2.62 million or $0.53 per common share for the year-earlier quarter; Net income, excluding special items for each quarter, of $2.5 million or $0.54 per common share, up 17% from $2.2 million or $0.46 per common share for the previous quarter, and up 4% from $2.4 million or $0.49 per common share for the year-earlier quarter (see non-GAAP reconciliation); Loan growth of $8 million or 1% from the previous quarter and $64 million or 10% compared with the year-earlier quarter; Deposit growth of $38 million or 3% from the previous quarter and $78 million or 7% compared with the year-earlier quarter; and An increase in nonperforming assets of $2.3 million compared with the previous quarter, but a decline of $659,000 or 13% compared with the year-earlier quarter. Commenting on the results, T. Randy Stevens, Chairman and Chief Executive Officer of First Farmers, said “The first quarter earnings performance, after adjusting for special items, reflects solid momentum in earnings, earnings per share, and improved expense management for our Company.” Stevens continued, “Loan growth continued for the quarter but slowed from the pace of recent quarters; however, we continue to remain optimistic that our current pipeline is solid. Additionally, we continue to enjoy strong asset quality metrics which compare favorably to the industry.” -MORE- FFMH Reports First Quarter 2016 Results April 19, 2016 Page 2 First Quarter 2016 Results of Operations The $321,000 increase in reported quarterly earnings for the first quarter of 2016 compared with the previous quarter was primarily driven by a decrease in salaries and employee benefits expense of $740,000 from the previous quarter. Specifically, this decrease is largely the result of a decrease of $681,000 in employee health insurance expense from the previous quarter. The lower salaries and employee benefits expense was offset in part by a decrease in net interest income and a decline in service fees on deposit accounts. The $28,000 decrease in reported quarterly earnings for the first quarter of 2016 compared with the year-earlier quarter was primarily driven by improvement in net interest income.
